Citation Nr: 1314943	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  10-07 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the service-connected patellofemoral syndrome of the left knee.

2.  Entitlement to an effective date earlier than January 6, 2006, for the award of service connection for a left knee disability. 


REPRESENTATION

Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to October 1983.

These matters comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that granted service connection for a left knee disability (then characterized as status post osteochondroma with arthralgia, genu valgus and mild chronic strain) and assigned an initial rating of 10 percent disabling effective from January 6, 2006.  The Veteran has appealed both the disability rating and the effective date.

During the course of the appeal the file was transferred to the RO in Philadelphia, Pennsylvania, which is currently VA's Agency of Original Jurisdiction (AOJ).

In April 2012 the Veteran and her daughter testified before the undersigned Veterans Law Judge in a videoconference hearing from the Philadelphia RO.  A transcript of the hearing is of record.

The Board remanded the case to the AOJ for additional development in November 2012.  The file has now been returned to the Board for further appellate review.

While the appeal was in remand status the AOJ issued a rating decision in March 2013 that granted separate service connection for left knee patellar subluxation and assigned an initial rating of 10 percent effective from January 6, 2006, increasing to 30 percent effective from January 9, 2013, based on symptoms including instability.  The Veteran did not appeal this decision.  A Supplemental Statement of the Case recharacterized the left knee disability on appeal before the Board as shown on the title page.   

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2012).


FINDINGS OF FACT

1.  From January 6, 2006, the Veteran's left knee patellofemoral syndrome has been manifested by normal extension and flexion substantially greater than 45 degrees.  

2.  The Veteran filed a claim for service connection for a left knee disability that was denied by the RO in 1986 or 1987; there is no indication the Veteran filed a substantive appeal and that rating decision has become final.

3.  The Veteran filed a subsequent claim for service connection for a left knee disability that was received by the RO on January 6, 2006, and service connection was eventually granted effective from that date.

4.  The record shows no open or unresolved formal or informal claims for service connection for a left knee disability during the period between 1986/1987 and January 2006.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for left knee patellofemoral syndrome are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2012).

2.  The criteria for an effective date earlier than January 6, 2006, for grant of service connection for a left knee disability are not met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an April 2006 letter, the Veteran was provided notice regarding what information and evidence was needed to substantiate her claim for service connection claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

However, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  

VA has also made reasonable efforts to obtain relevant records adequately identified by the Veteran.  In this regard, the claims file includes service treatment records, post service treatment records, VA examination reports, hearing transcripts, and lay statements.  In specific regard to the claim for earlier effective date, the Veteran identified a previous claim adjudicated by the RO in Newark, New Jersey in 1986-1987, but as documented in a March 2013 Formal Finding on the Unavailability those records were not found after diligent search.  The Veteran has not otherwise identified existing records that should be obtained.
 
The Veteran has been afforded appropriate VA examinations in regard to the claim for a higher initial rating.  The Board previously determined that additional medical examination was warranted, and such examination was performed in January 2013.  The Board has carefully reviewed the examination report and finds the AOJ substantially complied with the Board's remand instructions.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Finally, the Veteran has been afforded a hearing before the undersigned VLJ in April 2012 in which she testified in support of his appeal.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ identified the issues and elicited testimony concerning the bases for the prior determinations.  In addition, the Veteran volunteered information pertinent to her claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran.  As such, the Board finds that no further action pursuant to Bryant is necessary.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds the duties to notify and assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evaluation of Left Knee Disability

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59 cited above are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees or a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees or a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Normal range of motion (ROM) of the knee is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).  

As noted above, the Veteran is in receipt of a separate rating for subluxation and instability under DC 5257.  Thus, symptoms associated with that diagnostic code cannot be considered when evaluating the Veteran's left knee patellofemoral syndrome.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for the Veteran's left knee disability has been effective since January 2006.  

The Veteran presented to the VA primary care clinic (PCC) in April 2007 for an initial visit.  She reported previous history of left knee surgery for osteochondroma in 1986 and current problems of arthralgia and swelling in the left knee.  Physical examination was grossly normal; X-ray of the left knee showed an impression of changes in the distal medical femur, probably related to old surgery but the joint compartments were well preserved and there was no fracture or effusion.  The PCP clinical assessment was arthralgia of the left knee.

The Veteran had a VA examination of the joints in September 2007 in which she complained of constant medial/lateral pain, sometimes radiating to the whole knee, aching-to-sharp in nature and 4-10/10 in severity.  She endorsed weakness and occasional swelling and stiffness.  She denied heat or redness.  She endorsed instability, reporting she had a history of falls.  She denied locking but endorsed fatigability and lack of endurance.  She denied limitation of motion after repetition.  She described aggravating factors as rainy weather, high-impact activities and prolonged walking/sitting/standing; alleviating factors were heating pads and ibuprofen.  She denied flare-ups since her pain was constant.  

Physical examination showed the Veteran to walk with an inconsistent mild limp, described as having no significant impact on walking.  Strength was normal.  There was no deformity, mild crepitus and some tenderness to palpation.  There was no instability or guarding.  Range of motion was normal extension (0 degrees) without pain; flexion was 0-115 degrees with pain at 115 degrees.  There was no ankylosis or joint shortening.  Mild genu valgus of about 5 degrees bilaterally was noted.  
X-ray showed a benign fibrous cortical defect of the distal femur just above the medial epicondyle, but was otherwise unremarkable.

The examiner diagnosed left knee osteochondroma with residual pain at the site and residual scar, as well as mild genu valgus.  In terms of functional limitation, there was no occupational impairment since the Veteran was currently unemployed; there was some occasional giving out of the left knee in the Veteran's temporary job in animal control.  Impairment of activities of daily living (ADLs) consisted of preventing sports and recreation; severe limitation of shopping and exercise; moderate-to-severe limitation of chores and driving/travelling; and, moderate limitation of dressing.  The Veteran also reported she did not walk in malls and that she was unable to stand for long while performing household chores or cooking meals.

The Veteran had a VA magnetic resonance imaging (MRI) scan of the left knee in April 2008.  The impression was no major internal derangement; there was minimally increased fluid along the anterior cruciate ligament (ACL) possibly associated with mild chronic strain and increased marrow signal in the femur.  Of note, the ligaments and menisci were intact and there was no joint effusion. 

Also in April 2008, the Veteran presented to the VA physical medicine and rehabilitative services (PM&RS) clinic for consultation regarding knee supports due to bilateral knee pain.  In May 2008 she was issued knee braces for diagnosed osteoarthrosis of the bilateral knees, for use during periods of activity.

The Veteran had a VA orthopedic consult in October 2008 in which she complained of long history of knee pain, with intermittent swelling and instability.  Physical examination showed normal gait, overweight, normal ROM, old surgical scar, tenderness but no effusion, ligaments intact, and no crepitus but did note weakness in the left quadriceps.  X-rays and MRI were negative.  The clinical impression was early degenerative joint disease (DJD).  The treatment plan was to continue heat and medication, with quadriceps strengthening and weight reduction.

The Veteran testified before the Board in February 2009 in support of her claim for service connection.  She described current pain and stated her knee would just collapse from under her.  She endorsed using a knee brace and reported she was using pain medication and a muscle relaxer.  

In her Notice of Disagreement (NOD), received in June 2009, the Veteran asserted her left knee disability caused problems walking, running, climbing stairs, and any activity requiring use of the knee, on a daily basis.

The Veteran testified before the Board in April 2012 that any activity would cause her knee to swell.  Prolonged sitting would cause the knee to swell and stiffen, and she would experience problems rising due to balance, weight shift and instability.  She stated she could walk a quarter-mile in bad weather and a little farther in good weather.  The Veteran specifically pointed out that her flexion on examination was 115 degrees, whereas normal flexion by VA criteria is 145 degrees [sic].  In terms of impact on ADLs, the Veteran complained of exhaustion associated with knee swelling and pain. She stated her knee pain would awaken her at night.  She described difficulty dressing associated with problems bending the knee.  The Veteran's daughter testified that she would help the Veteran to dress, to shower and to climb stairs.  
 
The Veteran had a VA examination of the knee in January 2013, performed by a physician who reviewed the claims file.  The Veteran described recurring aching in both knees, greater on the left, with buckling episodes happening with increasing frequency.  The Veteran reported she had previously worked in a secretarial position but prolonged sitting or standing increased her pain; she was currently not working.  She reported that walking more than one block was painful, that she could not knee or squat and that stairs were difficult.  She could do only light household chores.  Her only pain medication was aspirin.  The Veteran reported she had developed insulin-dependent diabetes mellitus and now weighed 250 pounds.  She reported flare-ups related to activity.

On examination, ROM was full extension (0 degrees) and flexion to 120 degrees with pain beginning at 115 degrees.  Repetitive use testing did not result in additional limitation of ROM; there was some functional loss in terms of less movement than normal, pain on movement, disturbance of locomotion and interference with sitting, standing and weight-bearing  (all bilaterally).   Both knees had tenderness to palpation.  Muscle strength on extension and flexion was 5/5 for both knees.  Stability testing was normal for both knees, but there was evidence of recurrent patellar subluxation/dislocation bilaterally (moderate in the right, severe in the left).  The Veteran had post-surgical scars on the left knee that were not clinically significant.  The examiner noted the Veteran's obesity affected her knee problems and that the Veteran regularly used knee braces.  The examiner stated that diagnostic testing confirmed the presence of degenerative arthritis and patellar subluxation of both knees.

The examiner diagnosed current bilateral patellofemoral syndrome.  In terms of functional impact, the Veteran would have trouble with work requiring prolonged sitting, standing, or walking; she had stopped working because she was criticized for walking to relieve stiffness in the knees associated with prolonged sitting.  The examiner stated the Veteran's knee problems were related to chondromalacia patellae that stemmed from patellofemoral subluxation (also known as patellofemoral syndrome).  These problems were not directly related to the osteochondroma discovered and treated in service; rather, the patellar problems were due to the shape and mechanical functioning of the Veteran's knees and aggravated by increasing weight gain.  The severity of the subjective complaints appeared to considerably exceed the relative paucity of objective findings, suggesting a significant functional aggravation of the problem.       

Review of the file shows that at since January 2006 the Veteran's flexion of the left knee has been 115 degrees and extension has been normal (0 degrees).  Thus, the Veteran's ROM does not approximate compensable rating under either DC 5260 (which assigns a 10 percent rating for flexion limited to 45 degrees) or DC 5261 (which assigns a 10 percent evaluation if extension is limited to 10 degrees).  

Although the Veteran's ROM is noncompensable, the currently-assigned 10 percent rating has been assigned under 38 C.F.R. § 4.59 and DeLuca.  The Board has considered whether a rating higher than 10 percent is warranted for functional loss.  In that regard, functional loss due to pain is to be rated at the same level as functional loss when flexion is impeded; see Schafrath, at 592.  The current 10 percent rating is the minimum compensable rating for impairment of flexion, and thus appropriate.  Given that examination of the Veteran showed no additional loss of function after repetitive motion despite the factors of pain, fatigability, incoordination, weakness or lack of endurance, the Board does not find that a rating higher than 10 percent is warranted under DeLuca.  

Turning to other applicable DCs, the Veteran already has separate compensable ratings for instability under DC 5257 as granted by the rating decision in March 2013 (rated at 10 percent from January 2006 and at 30 percent from the VA examination in January 2013); these ratings are not under appeal.  The Veteran does not have the relevant pathologies to warrant a higher rating under DC 5256 (ankylosis), DC 5258 (dislocated semilunar cartilage), or DC 5262 (malunion/nonunion of tibia and fibula).  Moreover, as her range of motion does not rise to a compensable level under DC 5260 or 5261, separate ratings for limitation of flexion and extension cannot be assigned.  VAOGCPREC 9-2004 (September 17, 2004).  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence provided by the Veteran in the form of her correspondence to VA, in which she generally contends his disability should be rated higher than the current evaluation, and her testimony before the Board in which she described her functional impairment.

A layperson is competent to testify in regard to observable symptoms.  However, even affording the Veteran complete competence and credibility in reporting her symptoms, nothing in her lay evidence shows that her disability picture has more closely approximated the schedular criteria for a rating higher than 10 percent.  

Consideration has been given to assigning a staged rating, but at no during the period under review does the disability warrant more than the rating assigned.  See Fenderson, 12 Vet. App. 119.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case the manifestations of her left knee disability are contemplated by the schedular criteria, which consider both limitation of motion under 38 C.F.R. § 4.71 and additional functional impairment under 38 C.F.R. § 4.57 (indeed, the Veteran's compensable evaluation is based exclusively on additional functional impairment, limitation of motion being noncompensable).  In addition, she is already in receipt of a separate rating for subluxation/instability.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Finally, the Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Veteran has asserted that she stopped working due to her inability to sit for a protracted period, but she has not asserted, and review of the file does not show, that her service-connected left knee disability on appeal, alone, renders her unable to obtain and maintain gainful employment.  The Board accordingly finds that a claim for a TDIU is not raised by the rating issue on appeal before the Board. 

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Effective Date of Service Connection

The effective date for an award of service connection for claims received within 1 year after separation from service shall be the day following separation from service, or date entitlement arose; otherwise, the effective date shall be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b).  

The effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  

A specific claim in the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West Supp. 2005); 38 C.F.R. § 3.151(a) (2012).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2012).

Any communication or action indicating an intention to apply for one or more benefits under the laws administered by VA from a claimant, his or her duly appointed representative, a Member of Congress, or some person acting as next friend of the claimant who is not sui juris, may be considered an informal claim.  

Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155; Kessel v. West, 13 Vet. App. 9 (1999).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2012).

Historically, the Veteran submitted a claim for service connection for a left knee disability that was dated on December 12, 2005.  Although not date-stamped, a notation in ink indicates the claim was received by a VA RO, presumably in Winston-Salem, on January 9, 2006.  

In her January 2006 claim the Veteran stated she had previously filed a compensation claim (nature not specified) to VA.  The Winston-Salem RO sent requests to the RO in St. Louis, Missouri, in January and February 2006 for the Veteran's claims folder to be transferred to Winston-Salem.  In March 2006 the St. Louis RO responded that several searches had been made for the claims file but the file had not been discovered.  The Winston-Salem RO thereupon rebuilt the file in April 2006 and proceeded to adjudicate the claim.

The Winston-Salem RO denied service connection by a rating decision in July 2006.  The Veteran appealed to the Board, and in March 2009 the Board issued a decision granting service connection for a left knee disability, characterized as status post left knee osteochondroma, arthralgia, genu valgus, and mild chronic strain.  The rating decision on appeal implemented the Board's grant of service connection and assigned an effective date of January 6, 2006, because that was the date the claim had been received.

The Veteran contends on appeal that she should be awarded an effective date of service connection in December 1985 because that is when she submitted an earlier claim.

The rebuilt claims file includes a letter addressed to the Veteran by the RO in Newark, New Jersey and dated on December 16, 1985, notifying the Veteran that the RO had received an application for benefits.  Another letter from the Newark RO, dated in August 1987, states the RO had received a Notice of Disagreement (NOD) from the Veteran; apparently enclosed was a Statement of the Case (SOC) regarding denial of service connection for left knee injury and osteochondroma of the left knee (the rebuilt claims file contains only the first page of the SOC).  There is no indication as to whether the Veteran thereafter submitted a substantive appeal. 

The rebuilt claims file also includes a January 1992 letter written by Dr. Manuel T. Banzon and addressed to the RO in Newark, New Jersey, discussing treatment he had provided to the Veteran for left knee problems since 1989.  

In her August 2006 notice of disagreement (NOD) relating to the denial of service connection, the Veteran acknowledged that her original claim for an injury in 1980 had been denied, but stated she was requesting reconsideration of that previous denial because she was seeking service connection for a subsequent injury to the same knee.

The Veteran testified before the Board in February 2009 in support of her claim for service connection.  She addressed the etiology of her left knee injury and her current symptoms but did not discuss her previous VA claims history.

The Veteran testified before the Board in April 2012 in support of her current claims on appeal.  She stated that she had tried to re-open the previously denied claim but that was rejected because the previous rating decision could not be found.  When asked by the VLJ exactly when she had tried to reopen the previously-denied claim, the Veteran responded she submitted the documentation in December 2005

The Board remanded the claim to the AOJ for the purpose of obtaining records from the Newark RO related to an earlier adjudication of a claim for left knee disability in the 1986-1987 timeframe.  As memorialized in a March 2013 Formal Finding of Unavailability, diligent search by the Newark RO failed to produce such records.

Review of the record shows the Veteran had a claim for service connection for left knee disability that was denied by the Newark RO in 1986 or 1987 (as demonstrated by the partial SOC associated with the reconstructed claims file).  However, the Veteran does not contend that she perfected an appeal in regard to that claim, or that she submitted material evidence within the appeals period (in that regard, the 1992 letter from Dr. Banzon would not have been during the appeal period).  The prior rating decision is accordingly final.  See 38 C.F.R. § 20.302.

The effective date of service connection for a reopened claim cannot be the date of receipt of the claim that was previously and finally denied.  Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of award for service connection is not based on the date of earliest medical evidence demonstrating a causal connection, but on the date that the application on which service connection was eventually awarded was filed with VA").  See also Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that "the fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application.")

The Veteran testified that she attempted to reopen the claim after it was initially denied, but that she was dissuaded from doing so.  When asked during her hearing before the Board to provide the corresponding dates, she was only able to cite a claim in December 2005, which is the present claim (signed by the Veteran in December 2005 and received by the RO in January 2006).  Without reasonably specific dates, it is impossible to find an earlier formal or informal claim that may be used to assign an effective date of service connection.  

The Board has carefully considered whether the January 1997 letter from Dr. Banzon may be considered an informal claim for service connection.  The date of receipt of evidence from a private physician or layperson will be accepted as an informal claim to reopen when the evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits; see 38 C.F.R. § 3.157(b)(2).  The letter from Dr. Banzon summarized his own treatment of the Veteran and her symptoms, but provides no suggestion of a relationship of the left knee disorder to service.  Accordingly, it does not show a reasonable probability of entitlement to service connection and does not constitute an informal claim to reopen.  

In sum, it is regrettable that the Veteran's VA claims file was lost and had to be reconstructed.  Toward that end, the Board has carefully considered the Veteran's account of her claims history prior to 2006, as well as the few documents available.  This evidence establishes that the Veteran at one time filed a claim for service connection for a left knee disability, which was denied by the RO; there is no documentary evidence or subjective lay evidence of a subsequent formal or informal claim prior to January 2006.  Accordingly, the criteria for assignment of an effective date earlier than January 9, 2006, are not met and the claim must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine, but finds that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial rating in excess of 10 percent for patellofemoral syndrome of the left knee is denied.

An effective date earlier than January 6, 2006, for the award of service connection for a left knee disability is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


